CAMMACK, Chief Justice.
Allan and Nancy Todd Burke were divorced in 1943. Mrs. Burke was granted $50 per month as alimony for herself and $50 per month for the maintenance of an invalid child. In Burke v. Burke, 298 Ky. 292, 182 S.W.2d 786, we affirmed the award of $50 per month as alimony for Mrs. Burke. The child died in 1946, thus relieving Mr. Burke of that obligation.
In 1948, Mr. Burke filed a motion asking that the judgment allowing Mrs. Burke $50 a month as alimony be modified. The motion set forth that at the time of the entry of the divorce judgment the infant child required the constant attention of its mother because of its physical and mental infirmities, and, also, that Mrs. Burke stated at that time “the only reason she was seeking alimony for herself was due to the condition of said infant child, and the care and attention required of the plaintiff to said infant child.” Mrs. Burke’s demurrer to the motion was sustained. The appeal is from that ruling.
As said in Sandlin v. Sandlin, 289 Ky. 290, 158 S.W.2d 635, adjustments in an award for alimony may be made from time to time to meet changed conditions of the parties. The appropriate method for raising such a question is by motion, as was done in the case before us. We pass the question as to whether a demurrer is the proper method of responding to such a motion, because we think Mr. Burke’s motion set forth sufficient grounds to warrant the granting of a hearing on his motion.
Judgment reversed, with directions to set it aside, and for proceedings consistent with this opinion.